PRESIDING JUSTICE LINN, dissenting: The crucial issue in the instant case is whether the passage of a veto override ordinance reducing from four-fifths to three-fifths the majority vote necessary to override a presidential veto is an act changing the “form of government” of the county or, alternatively, is a home rule county’s exercise of its power pertaining to its government and affairs (Ill. Const. 1970, art. VII, sec. 6(a)), including its power to “provide for its officers *** in the manner set forth in Section 4 of this Article.” (Ill. Const. 1970, art. VII, sec. 6(f).) The authority for both these propositions is set forth in sections 6(a) and 6(f) of article VII, which read as follows: “Sec. 6. Powers of Home Rule Units (a) A County which has a chief executive officer elected by the electors of the county and any municipality which has a population of more than 25,000 are home rule units. Other municipalities may elect by referendum to become home rule units. Except as limited by this Section, a home rule unit may exercise any power and perform any function pertaining to its government and affairs, including, but not limited to, the power to regulate for the protection of the public health, safety, morals and welfare ***. * * * (f) A home rule unit shall have the power subject to approval by referendum to adopt, alter, or repeal a form of government provided by law ***. A home rule municipality shall have the power to provide for its officers, their manner of selection and terms of office only as approved by referendum or as otherwise authorized by law. A home rule county shall have the power to provide for its officers, their manner of selection and terms of office in the manner set forth in Section 4 of this Article.” Ill. Const. 1970, art. VII, secs. 6(a), (f). A finding that the ordinance at issue effects a change in the “form of government,” as indicated in the first sentence of section 6(f), would support the trial court’s decision that approval by countywide referendum is required and that the ordinance passed by defendants was therefore an unconstitutional enactment. A finding that the ordinance at issue does not change the form of government would negate the need for a county-wide referendum and lead to a reversal of the trial court’s decision. A careful analysis of the pertinent constitutional provisions, the legislative history behind those provisions, and the applicable case law leads me to conclude that the latter alternative, upholding the constitutionality of the veto override ordinance, is the only valid one. It is for this reason that I respectfully dissent. Resolution of the issue necessarily involves an inquiry into the intent of the drafters of the 1970 Illinois Constitution, who formulated sections 6(a) and 6(f) of article VII. This underlying intent is clearly set forth in the Report of the Committee on Local Government from the 1970 Constitutional Convention. The committee report, relied on in both the majority opinion and in Pechous v. Slawko (1976), 64 Ill. 2d 576, 357 N.E.2d 1144, which the majority finds to be controlling, sets forth the intent behind paragraph 4.3, the original version of section 6(f), in the following discussion: “1. [Paragraph 4.3] *** empowers counties and municipalities to adopt various differing forms of government *** and thereby implies that the General Assembly should provide alternative forms of government. * * * 3. [The] General Assembly [may] control the number of members of county boards and the manner of election, with the manner of election being subject to approval by county wide referendum ***. Paragraph 4.3 *** authorizes] counties, as units of local general government, to select for themselves one of various alternatives [sic] methods of election provided by the General Assembly under Section 6. But more than the manner of election of the county board is included within the meaning of form of government. ’ It also includes the relative powers and functions of the county board and the chief executive officer of the county. Thus this paragraph contemplates that the General Assembly will provide for various patterns of county administrative organization — perhaps including the election of a county executive officer or the appointment of a county manager or administrative officer — and that counties will be permitted to select among these plans by referendum.” (Emphasis added.) It is on the interpretation of the italicized language, here the pivotal provision, that my colleagues and I differ. Relying on Pechous, my colleagues conclude that the drafters intended to include “the relative powers and functions of the county board and the chief executive officer” within the meaning of the term “form of government.” Thus, the majority reasons that the veto override ordinance, an “attempt by the legislative branch to alter the relative powers possessed by the chief executive,” defeats the drafters’ intent and constitutes a change in the form of government. I find no merit in their interpretation. It is clear to me that the italicized language refers to and characterizes the “various patterns of county administration” to be provided by the General Assembly and made available to counties and municipalities. The word “relative” refers to the relative balance of powers that distinguishes one of these various patterns from another, not to the “relative” shifting of power within a pattern. Until an internal shifting of relative powers within a pattern alters the existing external pattern of county administration government and transforms it to a different available alternative pattern, there has been no change in the form of government. A form of government is defined by the relative balance of powers within it. A mere shifting in the balance of powers will not automatically transform one form of government into another form of government; or, viewed in another way, a shifting in the balance of powers within a form of government must constitute a redefinition and a change from one form to another to qualify as a change in the “form of government.” The majority, to find Pechous dispositive of the instant case, analogized the actions of the Pechous city council to those of the Cook County Board and concluded that the passage of the veto override ordinance here effected a similarly prohibited change in the “form of government.” The inherent error in this conclusion is rooted in the falsity of the analogy itself, a falsity which readily reveals itself upon a closer examination of Pechous. Pechous, unlike the instant case, involved a municipal form of government. When we look to the statutes to see what forms of government were provided for municipalities, we see that the statutes dealing with cities and villages (Ill. Rev. Stat. 1981, ch. 24, par. 1 — 1—1 et seq.) set forth three forms from which a city, village, or incorporated town may choose: the commission form (Ill. Rev. Stat. 1981, ch. 24, par. 4 — 1—1 et seq.), the managerial form (Ill. Rev. Stat. 1981, ch. 24, par. 5 — 1—1 et seq.), and the strong mayor form (Ill. Rev. Stat. 1981, ch. 24, par. 6 — 1—1 et seq.). Each of these statutory sections was drafted or amended after the effective date of the new constitution to provide these alternative forms of municipal government contemplated by the local government committee. In the commission form, the council or commission possesses and exercises all executive, administrative, and legislative powers and duties. The managerial form, in contrast, specifies that the powers of the council or board are purely legislative, while executive powers are vested in the municipal manager. The manager has the statutorily authorized power to appoint and remove all directors of departments and to control all departments or divisions of the municipal government. Although a mayor or village president may be elected under this form, his powers are limited. A mayor of a nonaldermanic city or village does not have a veto power; a mayor in an aldermanic structuré has very restricted voting powers; and under either structure a mayor has no power to appoint. Finally, in the strong mayor form, executive power to appoint and remove all administrative assistants, directors, department heads, and all other non-civil-service officers of the municipality, commissions, boards, and agencies is vested in the mayor, and all legislative powers in the council. In light of these distinctions, the majority’s analogy of Pechous to the instant case is clearly baseless. Peehous concerned a municipality that had chosen, from the various available forms, the managerial form of municipal government. Despite a clear statutory division of powers in which the removal and appointment power is exclusively granted to the municipal manager, the council enacted ordinances removing certain department heads and appointing their replacements. The Peehous court correctly noted that the council possessed no such authority under the managerial form of government. Moreover, the court found that the usurpation of this exclusive executive power amounted to a change in the form of government; the internal shift in power was of such magnitude that the external configuration was altered from the managerial form to the commission form, thereby requiring referendum approval. Here, unlike in Peehous, there has been no such change in form resulting from a usurpation of an exclusive executive power. Having shown Peehous to be inapposite, we must till determine whether the defendants’ action in the instant case constituted a change in the form of government. This determination requires a three-step analysis. First, we must determine what form of government or “pattern” of county administration is employed in Cook County. Second, we must examine the rationale underlying the existing form of government. Third, we must determine if the passage of the veto override ordinance so shifts the balance of power in the existing form of government as to alter the external pattern and change the existing form into one of the other alternative forms of county government. Only if the veto override ordinance does so may we properly find, as did the trial court, that the ordinance is unconstitutional. The result of this three-step analysis reveals, however, that such is not the case. I As one of the explicit patterns by which a county could organize its government, the Illinois legislature, in the opening section of the County Executive Act (Ill. Rev. Stat. 1981, ch. 34, par. 701 et seq.), declared its intent to provide for the adoption of the county executive form of government. Section 3 of that act states, “(c) ‘County executive form of government’ means that form of government in which the departments of county government are administered by a single county official called the county executive elected at large by the qualified voters of the county. The board shall act as the legislative body of the county under this form of county government.” Ill. Rev. Stat. 1981, ch. 34, par. 703. Cook County has a constitutionally established county executive form of government. (Ill. Const. 1970, art. VII, sec. 6(b).) Any county other than Cook may establish by referendum the county executive form of government for that county. The wording of the referendum, found in section 5 (Ill. Rev. Stat. 1981, ch. 34, par. 705), is of particular interest: “Shall the county of......become a Home Rule County and establish the county executive form of government?” In other words, by electing a county executive at large, voters are simultaneously choosing the county executive form of government and home rule status for the county. The alternative forms of county government, i.e., an executive elected out of the group of elected commissioners, or an executive appointed by the board, are available only to non-home-rule units. Cook County, by virtue of its mandated county executive form of government, is a home rule county and therefore has no alternative. The ordinance changing the veto override did not change Cook County from operating under a county executive form of government. In addition to the county executive form of government, Cook County, because of its size and composition, has a unique two-district method of election for the Cook County Board. The Illinois Constitution of 1970 provides that the Cook County Board shall be elected from the city of Chicago and from the area outside Chicago. (Ill. Const. 1970, art. VII, sec. 3(c).) Under the 1870 constitution, the membership of the Cook County Board was fixed at 15 persons, “ten of whom shall be elected from the city of Chicago, and five from towns outside of said city ***.” (Ill. Const. 1870, art. X, sec. 7.) A State statute was enacted to implement the 1870 Constitution. (See Ill. Rev. Stat. 1981, ch. 34, par. 901.) In 1983, the two-district method of election still stands. However, since the adoption of the 1970 Constitution, the size of the County Board has increased from 15 to 17, with 10 commissioners elected from the city and seven from the suburbs. (See Ill. Const. 1970, Transition Schedule, sec. 5(b); see Sutton v. Dunne (1973), 365 F. Supp. 483.) Our supreme court, in Allen v. County of Cook (1976), 65 Ill. 2d 281, 357 N.E.2d 458, suggested that the two-district method of election and the number of members of the board to be elected from those districts constitute a “form of government” such that an ordinance that affected either aspect of county organization would constitute a change in the form of government. Allen’s suggestion that an alteration in the two-district method of election would change the form of government is consistent with the rationale underlying the two-district concept, as will be discussed. As a result of the above analysis, it is clear that the local government committee’s statement that “form of government” included the “relative powers and functions of the county board and the chief executive officer of the county” referred to the patterns available and what powers were given to the executive and legislative branches under each pattern. Cook County, then, has a county executive form of government with a two-district method of election to the county board. This is the “pattern.” II A State statute enacted in 1887 to implement the 1870 Constitution provides that in Cook County, four-fifths of all members of the board of commissioners must vote as a majority to override a presidential veto. (Ill. Rev. Stat. 1981, ch. 34, par. 908.) Two separate statutes pertaining to veto overrides have been enacted by the legislature, one that deals with Cook County and one that addresses counties other than Cook. (Ill. Rev. Stat. 1981, ch. 34, par. 701 et seq.; Ill. Rev. Stat. 1981, ch. 34, par. 901 et seq.) While the statute concerning Cook County provides for a four-fifths override requirement, the statute dealing with counties other than Cook requires only a three-fifths majority to override a presidential veto. As noted in the majority opinion, this four-fifths override requirement “appears to be one means by which the legislature set Cook County apart from other Counties.” The opinion concludes that the four-fifths majority requirement is an “essential element” of the Cook County form of government, and therefore an alteration of that essential element would result in a change in the “form of government.” While the fact that the four-fifths majority requirement is unique to Cook County is undisputed, the distinction in and of itself is meaningless without examining the reasons that gave rise to it. An examination of the underlying rationale reveals that the four-fifths requirement is not an “essential element” of the form of government but merely a practical and unique solution to a problem unique to Cook County, a problem arising from the two-district method of election. At the time of the passage of the State statute providing for a four-fifths majority, there were 15 members on the board of commissioners, 10 from the city and five from the suburbs. On any given proposition, 15 votes were cast. A three-fifths majority, or nine votes, would have enabled the 10 city commissioners consistently to override the vetoes of a president from the suburbs, totally excluding a suburban voice in an override vote. Thus, as the trial court noted, the “obvious purpose” of the four-fifths majority was to prevent one part of Cook County from dominating county government. The underlying rationale of the four-fifths majority is to insure that the second district (the area outside Chicago) will have a voice in overriding presidential vetoes. Because other counties do not have the unique two-district plan that Cook County has, there was never a need for these other counties to require a four-fifths majority. The three-fifths majority is the norm and is consistent with other laws and ordinances at the Federal, State, and local levels of government. We noted, however, that Cook County has a “county executive form of government” in addition to the two-district method of election. Thus, we must also examine the rationale underlying the county executive form. The legislature has made this an easy task by setting forth, by statute, the purpose behind this form of government: “It is declared as a matter of legislative determination that in order to promote the health, safety, morals and welfare of the public it is necessary in the public interest to provide for an elected county executive form of county government in accordance with Sections 4(a) and 6(a) of Article VII of the 1970 Illinois Constitution.” (Emphasis added.) (Ill. Rev. Stat. 1981, ch. 34, par. 702.) This statutory determination makes clear the legislature’s conclusion that the separation of powers inherent in the county executive form of government best insures the protection of the public welfare. This separation of powers has been preserved in the veto override ordinance. Ill The instant case deals with an ordinance that impacts on both (1) the relative power between the city commissioners and the suburban commissioners, and (2) the relative power between the executive and legislative branches of county government. For this reason, the case at bar is not controlled by either Allen, which dealt with a shift of power within the legislative branch that did not affect the executive branch, or Pechous, which dealt with a usurpation of executive power by the legislative branch that changed the managerial form of municipal government. While neither of these cases is controlling, both are instructive on the issue at bar. Having thus discerned the pattern or “form of government” in Cook County, as well as the rationale underlying that form of government, we must now determine if the veto override ordinance, by re-during the required majority from four-fifths to three-fifths, undermines the rationale and/or alters the pattern of county administrative organization, thereby changing the “form of government” as conveyed in section 6(f) of article VII. - Under the override ordinance, 11 votes are required to override a presidential veto. As the board now stands, there are 10 city commissioners and seven suburban commissioners. Thus, neither the city bloc nor the suburban bloc alone has a sufficient number to override a veto. The city contingent must have at least one vote from the suburban contingent. Conversely, the suburban contingent, now requiring only an additional four rather than an additional seven city votes for a majority, has a stronger voice than it had under the old ordinance. That the underlying rationale is preserved is further evidenced by the fact that the county board voted to enact the override ordinance by a vote of 14 yeas, two nays, and one absent. All of the suburban commissioners voted for the ordinance. It was President Dunne and two city commissioners, the parties plaintiff in the instant case, who did not support the ordinance. It is clear from this vote and from the identity of the parties in this action that the issue here is not trepidation of the dilution of the suburban voice but rather trepidation by the executive of dilution of his veto power. As the veto ordinance now stands, the presidential veto power is substantially identical to that granted to the governor under the 1970 Constitution (Ill. Const. 1970, art. IV, sec. 9(c)), and to the county executive under the County Executive Act enacted to implement the county home rule provision of the 1970 Constitution (Ill. Rev. Stat. 1981, ch. 34, pars. 702, 710). His veto is greater than the simple majority provision permitted chairmen of county boards of counties under township form of government. (Ill. Rev. Stat. 1981, ch. 34, par. 855.) With a three-fifths or 60% requirement, the votes of eleven commissioners are needed to override a veto. Excluding the president, this means that 68.75% of the remaining 16 commissioners must vote to override the veto. This change in the majority required to override the veto does not, therefore, remove President Dunne from the role of chief executive as he remains in the same position relative to his veto power as are all other chief executives. The final step in the analysis is to determine if the veto override ordinance has the effect of changing the county executive form of government by somehow altering or destroying the purpose of that form. As explicitly set forth by the legislature, this purpose is to provide for the health, safety, morals and welfare of the public. (Ill. Rev. Stat. 1981, eh. 34, par. 702.) It is not apparent how a reduction in the majority required to override a presidential veto endangers, in any way, the public health, safety, morals or welfare. It cannot be seriously contended that the Cook County Board of Commissioners, by requiring 11 votes to override a veto, would be in a better position to protect the public welfare. We also note with interest that only a few years ago, in the case of Winokur v. Rosewell (1980), 83 Ill. 2d 92, 414 N.E.2d 724, President Dunne and the State’s Attorney of Cook County expressly recognized the propriety of utilizing home rule powers to reduce the majority required to override the veto of the County Board president. In Winokur, one of the issues before the supreme court was the timeliness of Dunne’s veto of a 1979 ordinance substantially identical to the one involved here, an ordinance that reduced the majority required to override a veto from four-fifths to three-fifths. Dunne, who had been joined as a defendant in his official capacity and was represented on appeal before the Illinois Supreme Court by the State’s Attorney of Cook County, filed a brief containing the following statement: “The procedural ordinance in question would have reduced the majority necessary to override a veto from four-fifths to three- ' fifths. The County Board clearly has the power to accomplish such a result under its home rule powers. Allen v. County of Cook (1976), 65 Ill. 2d 281, 288 [357 N.E.2d 458].” (Emphasis added.) (Brief of appellee George W. Dunne in Winokur v. Rosewell, Supreme Court Docket No. 52862, at 31.) Dunne’s analysis in Winokur confirms that a neutral interpretation of the relevant case law and constitutional provisions properly sustains the override ordinance as a valid implementation of the home rule powers granted to the County Board. Conclusion The veto override ordinance, by reducing the majority needed to override a presidential veto from four-fifths to three-fifths, (1) does not change the two-district method of election or the number of commissioners elected, (2) does not defeat the rationale underlying the two district method of election, (3) does not change the county executive form of government, (4) retains the same checks and balances found sufficient to protect the separation of powers in all other examples of county executive form of government as well as in other forms of government at the Federal, State, and local levels, and (5) does not create an increased danger to the health, safety, morals or welfare of the public. For these reasons, the veto override ordinance does not constitute a change in the “form of government” but rather falls under section 6(a) of article VII and is within the power of the home rule unit to perform any function pertaining to its government and affairs. Having found that the enactment of the veto override ordinance did not constitute a change in the form of government, it necessarily follows that the council had the power to enact the ordinance without need of a county-wide referendum. The enactment of the ordinance is therefore constitutional. In light of the apparent constitutionality of the veto override ordinance, I dissent.